           IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHARLES LEE ONSTEAD;
and EARNESTINE ONSTEAD                                 PLAINTIFFS

v.                     No. 3:18-cv-222-DPM

JOHNSON & JOHNSON, INC.;
DEPUY SYNTHES PRODUCTS, INC.;
DEPUYSYNTHESSALE~INC~
and JOHN DOE CORPORATIONS,
Manufacturers, Distributors,
Successor or Predecessor Companies,
Subsidiaries, and Parent Entities                    DEFENDANTS

                           JUDGMENT
     The Onsteads' complaint is dismissed without prejudice.




                               D.P. Marshall (r.
                               United States District Judge
